             Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 1 of 21 PageID: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                       DistrictDistrict
                                                  __________    of NewofJersey
                                                                          __________

                  United States of America                              )
                             v.                                         )
                    Maaz Ahmed Shamsi
                                                                        )       Case No. 20-mj-5663 (KMW)
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               January 2020 to July 2020             in the county of               Hudson            in the
                       District of          New Jersey             , the defendant(s) violated:

            Code Section                                                            Description of Offenses
See Attachment A




         This criminal complaint is based on these facts:
See Attachment B.




         ✔ Continued on the attached sheet.
         ’

                                                                                                    /s/ Emilio Gomez
                                                                                                  Complainant’s signature

                                                                                            Emilio Gomez, Task Force Officer
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                 telephone                   (specify reliable electronic means).

Date:             07/22/2020                                                                      /s/ Karen M. Williams
                                                                                                     Judge’s signature

City and state:                      District of New Jersey                          Hon. Karen M. Williams, U.S. Magistrate Judge
                                                                                                   Printed name and title



        Print                        Save As...                     Attach                                                  Reset
Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 2 of 21 PageID: 2




                      CONTENTS APPROVED
                    UNITED STATES ATTORNEY



                  By:

                           Meriah H. Russell
                     Special Assistant U.S. Attorney

                          Date: July 22, 2020
  Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 3 of 21 PageID: 3


                                ATTACHMENT A

                     Count One – Wire Fraud Conspiracy

       From in or about January 2020 through in or about July 2020, in the
District of New Jersey and elsewhere, defendant MAAZ AHMED SHAMSI did
knowingly and intentionally conspire and agree with Zeeshan Khan and others
to devise a scheme and artifice to defraud elderly victims, and to obtain money
and property from the elderly victims thereof by means of materially false and
fraudulent pretenses, representations, and promises, and, for the purpose of
executing such scheme and artifice to defraud, did transmit and cause to be
transmitted by means of wire communications in interstate and foreign
commerce, certain writings, signs, signals, pictures, and sounds, contrary to
Title 18, United States Code, Section 1343.


In violation of Title 18, United States Code, Section 1349.
  Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 4 of 21 PageID: 4




                               ATTACHMENT B

       I, Emilio Gomez, am a Detective with the New York City Police
Department (“NYPD”) and Task Force Officer (“TFO”) with Homeland Security
Investigation (“HSI”), New York, New York. I am familiar with the facts set
forth herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and other evidence.
Because this Complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where
statements of others are related herein, they are related in substance and in
part unless otherwise indicated. Where I assert that an event took place on a
particular date, I am asserting that it took place on or about the date alleged.

            At all times relevant to this complaint:

BACKGROUND

       1.     The Department of Homeland Security (“DHS”) / HSI, United
States Postal Inspection Service (“USPIS”), Social Security Administration
(“SSA”), Office of the Inspector General (“OIG”), and other agencies are
investigating multiple criminal schemes perpetrated by individuals operating
one or more call centers believed to be in India, who impersonate U.S.
government officials, including SSA, and well-known businesses by “spoofing”
legitimate phone numbers and sending recorded messages that are transmitted
across the Internet to the phones of American consumers. These robocalls
purport to be from federal government agencies, elements of foreign
governments, and/or legitimate businesses, conveying alarming messages,
such as: the consumer’s Social Security number or other personal information
has been compromised or otherwise connected to criminal activity; the
consumer faces imminent arrest; their assets are being frozen; their bank and
credit accounts have suspect activity; their benefits are being stopped; they
face imminent deportation; or combinations of these things—all lies intended to
induce consumers to speak to the fraudsters. When consumers answer the
calls or return voicemail messages, the fraudsters offer to “resolve” these legal
matters by immediate transfers of funds to settle the purported legal obligation,
or to hold the consumer’s assets only temporarily while the crisis resolves. In
reality, the consumer is neither under investigation nor in legal jeopardy, and
the same threatening robocall was made simultaneously to thousands of other
U.S. consumers.

      2.    Investigation has revealed that from October 2018 to September
2019, the SSA alone received more than 465,000 complaints from U.S.
consumers about callers impersonating SSA officials. Consumer losses
                                        1
  Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 5 of 21 PageID: 5



associated with these complaints exceed $14 million. Similarly, the Federal
Trade Commission (“FTC”) estimates that more than 76,000 U.S. consumers
filed complaints about fraudulent SSA impersonations, with estimated
consumer losses reaching approximately $19 million between April 2018 and
March 2019.

       3.     A second common technique used by the perpetrators involves
refund fraud and remote computer access in which the unknown subject(s)
gain remote access to the victims’ computer. The scheme often consists of
either a pop-up window on the victim’s computer displaying a phone number to
call for "Internet technical support services”; or the victim receives a
telemarketing call informing the victim that their previously purchased anti-
virus software is not up to date. The victim is then compelled to call the
number displayed on the screen and/or follow the instructions of the tech
support representative. Upon doing so, the victim is told that the anti-virus
and/or protection he/she previously purchased was not sufficient for the
victim’s computer and, as a result, he/she is entitled to a refund. The
unknown caller then states that the refund can be issued via wire into the
victim’s bank account. The victim is coerced into providing the unknown caller
with remote access to his/her computer and the unknown perpetrators are
able to move United States currency (“USC”) from one of the victim’s financial
accounts to the victim’s checking account, thus reflecting a significantly higher
balance. As result of the transfer, the unknown caller advises the victim
he/she was mistakenly overpaid and convinces the victim that he/she needs to
send the money back via wire transfer and/or cash in the mail.

       4.     During March 2019, the Foundation for Worldwide International
Student Exchange (“WISE”) received information concerning participants in the
Omni Orlando Championgate (“OMNI”) Student and Exchange Visitor Program
(“SEVIS”) being involved in fraudulent activity. The students had obtained J-1
classification visas through the U.S. Department of State (“DSS”) in
coordination with US Citizenship and Immigration Services (“USCIS”). The
purpose of the visas was to participate in programs for teaching, instructing or
lecturing, studying, observing, conducting research, consulting, demonstrating
special skills, receiving training, or to receive graduate medical education or
training. OMNI served as a host organization / sponsor in the hospitality and
tourism industry. According to the information provided to WISE, an
exchange visitor involved in the program heard rumors that participating
students were engaged in a bank fraud scheme. The exchange visitor
explained that the fraud involved students being recruited by “dealers” to open
multiple bank accounts with different financial institutions. The accounts
were then used to receive large wire transfers and the money was withdrawn by
the students in the United States and provided to the “dealers” to be returned
to India. Each participating student received a percentage of the money
                                           2
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 6 of 21 PageID: 6



transfer. The exchange visitor further alleged that those participating in the
fraud primarily originated from the Kolkata campus of the International
Institute of Hotel Management (“IIHM”) University in India.

      5.    This investigation has revealed that defendant MAAZ AHMED
SHAMSI and Zeeshan Khan were acting as money mules (“MM”) for various
fraud schemes whereby victims in the United States were defrauded out of
their money and it was subsequently deposited via wire transfer into bank
accounts operated by defendant MAAZ AHMED SHAMSI and Zeeshan Khan.
Defendant MAAZ AHMED SHAMSI was determined to be an Indian National
born in November 1996. Defendant MAAZ AHMED arrived in the United
States on November 2, 2019 from DOHA International Airport in Qatar via
Philadelphia International Airport, Philadelphia, Pennsylvania. Defendant
MAAZ AHMED SHAMSI was granted entrance into the U.S. with a J-1 non-
immigration visa. Zeeshan Khan is also an Indian National and arrived in the
United States with defendant MAAZ AHMED SHAMSI on November 2, 2019 at
Philadelphia International Airport from DOHA International Airport in Qatar.

       6.     On November 18, 2019, defendant MAAZ AHMED SHAMSI and
Zeeshan Khan presented to the SSA Office in State College, Pennsylvania, to
apply for their social security numbers. Defendant MAAZ AHMED SHAMSI
and Zeeshan Khan provided SSA with the same address 1 and telephone
number. Defendant MAAZ AHMED SHAMSI and Zeeshan Khan used their
India Passports as proof of their identity and age, and their J-1 visas as proof
of their legal alien status in the United States. Defendant MAAZ AHMED
SHAMSI’s passport ended in number 65686.

THE SCHEME TO DEFRAUD

       7.    On or about January 10, 2020, defendant MAAZ AHMED SHAMSI
opened a checking account ending in 2565 with Truist Financial. Defendant
MAAZ AHMED SHAMSI provided an address in Boalsburg, Pennsylvania and
presented his India passport ending in 65686 and his US Immigration Visa as
identification. On January 22, 2020, defendant MAAZ AHMED SHAMSI
received an $18,500 wire credit in his Truist Financial account from the US
Bank account of VICTIM 1 of Maryville, TN. Similarly, on January 28, 2020,
defendant MAAZ AHMED SHAMSI received a $19,500 wire credit into his
Truist Financial account from the Bank of America account of VICTIM 2 of
Annapolis, Maryland. US Bank and Bank of America attempted to recall the


1The defendants both indicated to SSA that they resided at 1 Country Club
Lane, State College, Pennsylvania, 16803.
                                      3
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 7 of 21 PageID: 7



wire transfers from VICTIM 1 and VICTIM 2 because the wire transfers were
fraud induced. However, prior to the wires being recalled, defendant MAAZ
AHMED SHAMSI accessed approximately $37,975 of the stolen funds via
international wire transfers to Hong Kong and South Korea and cash
withdrawals conducted in and around State College, Pennsylvania.

       8.    On or about January 29, 2020, Citizens Bank was notified of a
potential wire fraud involving the Citizens Bank account ending 7566 2 of
defendant MAAZ AHMED SHAMSI. The account was opened by defendant
MAAZ AHMED SHAMSI on January 10, 2020 in State College, Pennsylvania.
On January 28, 2020, defendant MAAZ AHMED SHAMSI received a wire credit
in the amount of $58,540 from the JPMorgan Chase Bank account of VICTIM 3
of Sterling Heights, Michigan. VICTIM 3 advised JPMorgan Chase Bank
representative that the wire was sent as a result of a computer repair
overpayment scam. The scam involved a suspect deceiving VICTIM 3 that
VICTIM 3 was entitled to a refund for computer repairs; however, the suspect
gained remote access to VICTIM 3’s computer and coerced VICTIM 3 to send a
wire with VICTIM 3’s own funds. On January 29, 2020, defendant MAAZ
AHMED SHAMSI withdrew the funds via in-branch cash withdrawal in State
College, Pennsylvania in the amount of $5,600 and an outgoing international
wire transfer in the amount of $52,465 to OCBC Wing Hang Bank in Hong
Kong for the benefit of Wong How Kwun.

      9.    On or about February 3, 2020, a Manufacturers and Traders Trust
(M&T) Bank investigator identified a $29,655 wire credit received by the M&T
Bank account ending 85933 belonging to defendant MAAZ AHMED SHAMSI.
The credit was received on January 30, 2020. The wire originated from the
Bank of America account of VICTIM 4 of Apache Junction, Arizona. On
January 31, 2020, defendant MAAZ AHMED SHAMSI visited the M&T Bank
located in Bryant Park, New York and attempted to wire $26,000 to Hong Kong.
Bank of America recalled defendant MAAZ AHMED SHAMSI’s wire to Hong



2 Defendant MAAZ AHMED SHAMSI opened Citizens Bank account ending
7566 on January 10, 2020 in State College, Pennsylvania and provided an
India address.

3 Defendant MAAZ AHMED SHAMSI opened M&T Bank account ending 8593
on January 10, 2020 and provided his India passport ending in 65686 as
identification and an address of 134 E. Boal Avenue, Apt. 4, Boalsburg,
Pennsylvania, 16827.
                                        4
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 8 of 21 PageID: 8



Kong and advised that it was the result of a fraudulent payment scam.

      10. On or about March 20, 2020, law enforcement interviewed VICTIM
5 of Hartville, Ohio. VICTIM 5 was contacted by a tech company and spoke
with an individual who identified himself as defendant MAAZ AHMED SHAMSI.
VICTIM 5 was questioned about cancelling tech support services. VICTIM 5
was informed that the cancellation would result in a $400 refund. During the
course of the conversation, VICTIM 5 provided the caller with remote access to
VICTIM 5’s computer and was made to believe that $40,000 was inadvertently
transferred into VICTIM 5’s account at Huntington National Bank. VICTIM 5
was instructed to return the funds less the $400 refund via a wire transfer.
VICTIM 5 was provided with the name, address, and account number to send
the overpaid funds. Law enforcement confirmed that VICTIM 5 entered the
Huntington National Bank branch with hand written notes of where to wire the
money. VICTIM 5 requested that Huntington National Bank send a wire in the
amount of $39,000 to a TD Bank account ending in 45054 in the name of
defendant Zeeshan Khan 5. Huntington National Bank representatives
confirmed that the $40,000 deposit into VICTIM 5’s account was the result of
an internal transfer from VICTIM 5’s line of credit to VICTIM 5’s checking
account.

      11. On or about March 30, 2020, VICTIM 6 of New York, New York,
with the assistance of a friend, filed an online complaint with the NYPD.
VICTIM 6 explained that on or before February 27, 2020, VICTIM 6 received a
screen message on VICTIM 6’s desktop computer about renewing a Mac
support contract with a company named Tech Lite Connect. The screen
message froze VICTIM 6’s computer and provided a telephone number to call if
VICTIM 6 did not wish to renew the contract. VICTIM 6 spoke with an
individual who advised that VICTIM 6 was entitled to a $500 refund. VICTIM
6 was told the $500 refund would be transferred to VICTIM 6’s bank account
from JPMorgan Chase Bank. The caller requested remote access to VICTIM
6’s computer in order to process the refund. VICTIM 6 was asked to enter
VICTIM 6’s name and the amount of the refund on a JPMorgan Chase online

4 Zeeshan Khan opened TD Bank Account ending 4505 on February 11, 2020
and provided an address of 19 Wallis Avenue, Jersey City, New Jersey 07306.
At some point in early February 2020, the defendants moved from State
College, Pennsylvania to Jersey City, New Jersey.

5 Of note, the caller identified himself as SHAMSI to Victim 5, but gave KHAN’s
name and bank information as the recipient of the overpayment refund.

                                       5
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 9 of 21 PageID: 9



transfer form. VICTIM 6 entered $500, but when VICTIM 6 submitted the
form, the amount changed to $50,000. As such, VICTIM 6 believed that
$50,000 was mistakenly deposited into VICTIM 6’s Citibank account. The
caller became verbally abusive and demanded the money be refunded. Law
enforcement confirmed that the $50,000 was actually transferred from VICTIM
6’s savings account into VICTIM 6’s checking account. VICTIM 6 was provided
with wire instructions to return $45,450 to Tech Lite Connect. The wire was
initially to be sent to a Bank of China account in the name of H.Y. That initial
wire was unsuccessful and VICTIM 6 was provided with alternate wire
instructions. The alternate instructions called for a wire in the amount of
$49,447.23 to a TD Bank account ending 4505 6 in the name of Zeeshan Khan,
19 Wallis Avenue, Jersey City, New Jersey 07306.

      12. On or about April 3, 2020, law enforcement conducted surveillance
at 19 Wallis Avenue, Jersey City, New Jersey. The address was determined to
be associated with multiple MMs identified as students of the IIHM in Kolkata,
India. Law enforcement observed mail addressed to defendant MAAZ AHMED
SHAMSI, 19 Wallis Avenue, PO Box 8366, Jersey City, New Jersey, from
Citibank and Wells Fargo Bank. The address was also utilized by Zeeshan
Khan with respect to his account at TD Bank.

       13. On or about April 4, 2020, law enforcement interviewed VICTIM 7
of Salisbury, Maryland. VICTIM 7 advised that during late February 2020,
VICTIM 7 received a telephone call from a computer tech company located in
New York that had previously provided VICTIM 7 with technical support
service. VICTIM 7 was led to believe that the company had over refunded
VICTIM 7 and the overpaid funds must be returned. The unknown caller
instructed VICTIM 7 to wire $28,500 to a Citibank account number ending in
8766 and in the name of defendant MAAZ AHMED SHAMSI, PO Box 8366,
Jersey City, New Jersey. Law enforcement determined that the overpaid funds
were actually the result of an internal transfer between VICTIM 7’s savings and
checking account. Law enforcement reviewed records and photographs
associated with a Citibank account number ending in 8766 and confirmed that
the account was in the name of defendant MAAZ AHMED SHAMSI, 19 Wallis
Avenue, Jersey City, New Jersey. Following the wire from VICTIM 7, funds
were withdrawn in New York, New York; Jersey City, New Jersey; and Hoboken,
New Jersey, respectfully.

      14. On or about April 8, 2020, law enforcement interviewed VICTIM 8
of South Bend, Indiana. VICTIM 8 advised that during the week of February

6Zeeshan Khan opened the TD Bank Account ending in 4505 on February 11,
2020 and provided the address of 19 Wallis Avenue, Jersey City, New Jersey.
                                     6
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 10 of 21 PageID: 10



23, 2020, VICTIM 8 received telephone calls from a man who identified himself
as “David Jove”. “David Jove” represented that VICTIM 8 was entitled to a
$500 refund and subsequently coerced VICTIM 8 to provide him with remote
computer access. As a result of the remote access, VICTIM 8 believed that
“David Jove” had inadvertently deposited a $50,000 refund into VICTIM 8’s
bank account. VICTIM 8 was instructed to return the overpaid funds via wire
transfer. Victim 8 was provided information for a Capital One Bank account
ending in 5807 7 and the name of defendant MAAZ AHMED SHAMSI in order to
complete the wire transfer. “David Jove” claimed that the initial $49,500 wire
transfer was held as a result of technical difficulties and coerced VICTIM 8 to
send a second wire to defendant MAAZ AHMED SHAMSI in the amount of
$49,500. Law enforcement reviewed Capital One records and confirmed the
above described $49,500 wire transfers into defendant MAAZ AHMED
SHAMSI’s Capital One account ending 5807 on February 28, 2020 and March
3, 2020, respectfully. Following the wires from VICTIM 8, approximately
$19,300 of the funds were withdrawn from various locations in New York, New
York.

       15. On April 14, 2020, Wells Fargo Bank identified an incoming $9,500
wire transfer from the JPMorgan Chase Bank account of VICTIM 9 of Racine,
Wisconsin that was credited to the Wells Fargo Bank checking account ending
in 2717 belonging to defendant MAAZ AHMED SHAMSI at 19 Wallis Avenue,
Jersey City, New Jersey 8. VICTIM 9 notified JPMorgan Chase Bank that
he/she was the victim of a scam and account takeover. Following the receipt
of the $9,500 wire into defendant MAAZ AHMED SHAMSI’s Wells Fargo
checking account ending in 2717, funds were withdrawn via several $700 ATM
withdrawals on 4-14-2020, 4-15-2020, 4-20-2020, and 4-21-2020 in Jersey
City, New Jersey. Purchases from the Wells Fargo checking account ending
2717 were also made to Lyft, 7-Eleven, and Remitly.

       16. On or about April 25, 2020, law enforcement completed a review of
call detail logs pertaining to defendant MAAZ AHMED SHAMSI and Verizon
telephone number (646)988-6406. The call detail logs revealed
communication between defendant MAAZ AHMED SHAMSI and other money

7 Defendant MAAZ AHMED SHAMSI opened Capital One bank account ending
5807 on February 8, 2020 and provided his India passport ending in 65686 as
identification. Video surveillance from the opening of the account further
confirmed that the account was opened by defendant MAAZ AHMED SHAMSI.

8 Defendant MAAZ AHMED SHAMSI opened Wells Fargo checking account
ending 2717 on February 11, 2020 and provided his India passport ending in
65686 as identification.
                                    7
    Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 11 of 21 PageID: 11



mules identified during the course of this investigation, to include Zeeshan
Khan whose telephone number was determine to be (718)909-2474.
Specifically, between on or about February 4, 2020 to on or about April 16,
2020, there were approximately 75 outbound calls from defendant MAAZ
AHMED SHAMSI’s cell phone to the cellular telephone number of Zeeshan
Khan. During the same period, there were approximately 126 incoming calls
to defendant MAAZ AHMED SHAMSI’s cellular telephone, which included
voicemails, from Zeeshan Khan’s telephone number (718)909-2474.
Additionally, between on or about February 11, 2020 and on or about March 8,
2020, defendant MAAZ AHMED SHAMSI sent approximately 25 outgoing text
messages to Zeeshan Khan’s telephone number (718)909-2474. During the
same period, defendant MAAZ AHMED SHAMSI received approximately 21
incoming text messages from Zeeshan Khan’s telephone number (718)909-
2474. Although the nature of these text messages is not known to law
enforcement, I know from my training and experience that money mules often
use text messages as a means of identification and a way to provide
information concerning bank accounts and incoming wire transfers. The call
detail logs further revealed that defendant MAAZ AHMED SHAMSI used his
cellular telephone to call numerous telephone numbers associated with
financial institutions, to include, Northwest Savings Bank, M&T Bank, Capital
One, Chase, First National Bank, Santander Bank, Citibank, Bank of America,
Wells Fargo Bank, and TD Bank, respectfully.

       17. On or about April 25, 2020, law enforcement reviewed Bank of
America records that pertained to defendant MAAZ AHMED SHAMSI. The
records revealed two outgoing wire transfers in the amount of $24,500 and
$15,000 that totaled approximately $39,500. The outgoing wire transfers were
sent on March 5, 2020 and March 10, 2020 to the account of Jed Silverman PC
for “services.” The wires were funded by cash deposits into defendant MAAZ
AHMED SHAMSI’s Bank of America account ending 7546 9. Law enforcement
determined that Jed Silverman PC was a law office located in Texas that
represented MD Azad, a/k/a Azad Mohammad, who was arrested by the
Federal Bureau of Investigation (“FBI”), Texas City Resident Agency on
February 28, 2020. MD Azad was arrested with two other individuals for their
involvement in an elder technical support fraud scheme that involved the
mailing of cash to Federal Express (“FedEx”) locations in the Southern District
of Texas. MD Azad was linked to many other targets of this investigation and

9 Defendant MAAZ AHMED SHAMSI opened Bank of America account ending
7546 on February 10, 2020 and provided his India passport ending in 65686
and US Visa as identification.
                                    8
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 12 of 21 PageID: 12



was identified as a student of the IIHM in Kolkata, India.

       18. On or about April 30, 2020, law enforcement learned that VICTIM
10 of Marietta, Georgia was contacted on or before January 16, 2020 by an
individual who claimed to be an employee of “My Tech Partners.” The
employee inquired if VICTIM 10 wanted to renew or cancel a tech
support/security subscription. VICTIM 10 previously purchased security
software from “My Tech Partners.” VICTIM 10 opted to cancel the
subscription. VICTIM 10 was transferred to another representative who
requested remote access to VICTIM 10’s computer to remove the software and
to process a $1,200 refund. VICTIM 10 attempted to enter $1,200 on an
online form for the refund, but the amount populated as $12,000. The
representative demanded that VICTIM 10 return $10,500 due to the refund
error. VICTIM 10 sent a $10,500 wire to an account in Bangkok, Thailand.
Law Enforcement determined that the overpaid funds in VICTIM 10’s account
was the result of internal transfers between VICTIM 10’s own accounts. The
purported employee of “My Tech Partners” maintained remote control of
VICTIM 10’s computer and informed VICTIM 10 that there was an Internal
Revenue Service (“IRS”) investigation due to the size of the wire transfer. The
representative convinced VICTIM 10 to become a partner in the company in
order to avoid the IRS investigation. The representative made it appear as if a
$1 million dollar deposit was made into VICTIM 10’s savings account. The
representative was allegedly entitled to a $30,000 commission for bringing
VICTIM 10 into the company as a partner. The representative requested that
VICTIM 10 send the commission payment to a BB&T account ending 159110
in the name of Zeeshan Khan and VICTIM 10 complied.

      19. On or about April 30, 2020, VICTIM 11 of Los Angeles, California.
VICTIM 11 advised law enforcement agents that sometime during December
2019 he/she received a telephone call from a representative with Norton
Security who advised that VICTIM 11 needed to update their subscription and
that Victim 4 was entitled to a $400 refund. VICTIM 11 was coerced to
provide remote computer access for the refund to be processed. A window
displayed on VICTIM 11’s computer and VICTIM 11 attempted to enter $400,
but was made to believe that he/she inadvertently input $4,000. VICTIM 11
was instructed to return the overpaid funds by purchasing $4,000 worth of
Google gift cards and providing the serial numbers on each card to the Norton


10 Defendant Zeeshan Khan opened BB&T Account ending 1591 on January 8,
2020 and provided his India passport ending in 87096 and a US Immigration
Visa as identification.
                                      9
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 13 of 21 PageID: 13



Security representative. The scheme was repeated multiple times, each time
VICTIM 11 was led to believe there was an overpayment of a refund and
instructed to purchase and mail multiple gift cards. VICTIM 11 then received
a telephone call from another Norton Security representative who indicated
that the prior representative was fired due to fraudulent activity. The new
representative informed VICTIM 11 that he/she was entitled to a full refund for
all of the gift cards. VICTIM 11 was again made to believe that overpayment of
a refund occurred and was instructed to return the overpaid funds via wire
transfers, as well as, via checks and cash sent via United Parcel Service
(“UPS”). Included in the various payments sent by VICTIM 11 was a $14,100
wire transfer to the Capital One account of KHAN ending 7194 11. Following
the incoming wire transfer, Zeeshan Khan was captured on video making
multiple ATM withdrawals from the Capital One account in Jersey City, New
Jersey on April 14, 2020 and April 15, 2020, respectfully. Following the
incoming wire transfer, Zeeshan Khan was captured on video making multiple
withdrawals from the account in Jersey City, New Jersey on April 14, 2020 and
April 15, 2020, respectfully.

       20. On or about May 1, 2020, VICTIM 12 of Bozeman, Montana
advised law enforcement that during late January 2020, VICTIM 12’s computer
froze and a message appeared on the screen with a telephone number to
contact. VICTIM 12 called the number and was greeted by a tech support
representative. The tech support representative indicated that he would repair
VICTIM 12’s computer and process a refund in the amount of $499.99. The
tech support representative requested remote access to VICTIM 12’s computer
in order to process the refund. A payment window appeared on VICTIM 12’s
computer. VICTIM 12 attempted to manually enter $499.99, but the field
populated as $49,499. VICTIM 12 believed that $49,499 was mistakenly
refunded to his account and was instructed to return the funds. The tech
support representative generated a word document on VICTIM 12’s computer
with the wire instructions to return the funds. The instructions included the
routing number, bank account, and recipient’s name. Law enforcement later
determined that the overpaid funds was the result of internal transfers between
VICTIM 12’s own bank accounts. Law enforcement reviewed records that
confirmed that on January 27, 2020, a PNC Bank account ending in 2252 12 in
the name of Zeeshan Khan, received a wire in the amount of $49,499 from the
Manhattan Bank account of VICTIM 12. Following the wire transfer, on

11Zeeshan Khan opened Capital One account ending 7194 on February 11,
2020 and provided his India passport ending in 87096 as identification.

12Zeeshan Khan opened PNC account ending 2252 on December 24, 2019 and
provided his India passport ending in 87096 as identification.

                                      10
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 14 of 21 PageID: 14



January 29, 2020, there were two separate cash withdrawals from Zeeshan
Khan’s PNC Bank account ending in 2252 – one in the amount of $5,000 and
the second in the amount of $2,700 at the PNC Branches in State College,
Pennsylvania in the amount of $5,000. A second cash withdrawal the same
day was completed in State College, Pennsylvania in the amount of $2,900.
On February 17, 2020, Zeeshan Khan attempted to send a $41,514 wire from
his PNC account to an account with the Royal Bank of Canada belonging to
Royal Textile Inc’s. However, PNC Bank was alerted to the fraud and
$41,626.45 was returned to Victim 12’s bank before Zeeshan Khan could
complete this international wire transfer.

       21. On or about May 1, 2020, law enforcement interviewed VICTIM 13
of Brooklyn, New York. VICTIM 13 stated that during the first week of April
2020, VICTIM 13 received a telephone call from representatives with Premium
Tech Company, whose services VICTIM 13 had previously utilized. The caller
advised that the software was out of date and VICTIM 13 was entitled to a $600
refund. In order to process the refund, the representative requested remote
access to VICTIM 13’s computer. A payment window appeared and VICTIM 13
was asked to input the refund amount. VICTIM 13’s computer froze and zeros
were added to the end of the refund amount. VICTIM 13 was made to believe
that he/she was inadvertently overpaid and was instructed to return the
overpaid funds. VICTIM 13 was instructed to wire the funds to the Capital
One account ending in 7194 of Zeeshan Khan, PO Box 16433, Jersey City, New
Jersey. A review of Capital One account records confirmed the incoming wire
transfer from VICTIM 13 on April 16, 2020, in the amount of $19,300.
Following the incoming wire transfer, Zeeshan Khan was captured on video
making multiple withdrawals from the account in Jersey City, New Jersey, on
April 16, 2020 and April 17, 2020, respectfully.

      22. On or about May 13, 2020, law enforcement interviewed VICTIM
14 of Toledo, Ohio. VICTIM 14 advised that on January 21, 2020, an e-mail
was received from noreply@microsoft-care.com, which indicated that the order
for Windows Defender would appear on VICTIM 14’s account / credit card as
$299.99 from Microsoft Services LLC. VICTIM 14 did not recognize the charge
and immediately contacted the telephone number displayed on the e-mail.
VICTIM 14 spoke with an individual who identified himself as “Nick,” and who
coerced VICTIM 14 to provide remote computer access in an effort to process a
$299.99 refund. VICTIM 14 followed “Nick’s” instructions and a refund
window appeared on VICTIM 14’s computer. VICTIM 14 was made to believe
$29,999 was inadvertently entered instead of $299.99. VICTIM 14 was
instructed to return the overpaid funds totaling $29,459 via a wire transfer to
                                      11
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 15 of 21 PageID: 15



the PNC Bank account of defendant MAAZ AHMED SHAMSI, ending in 5393 13.
Upon further review, VICTIM 14 determined that the refund was actually funds
that had been transferred between VICTIM 14’s own accounts at Fifth Third
Bank.
       Following the wire transfer from VICTIM 14 on January 22, 2020,
defendant MAAZ AHMED SHAMSI attempted to wire $25,600 to Wong How
Kwun in Hong Kong from the PNC Branch in State College, Pennsylvania on
January 23, 2020. Defendant MAAZ AHMED SHAMSI initially described the
beneficiary of the wire in Hong Kong as a “friend of his fathers”. When a PNC
bank representative questioned defendant MAAZ AHMED SHAMSI about the
wire he received, he alleged it was from his aunt and was a loan for student
expenses. PNC did not authorize the wire to Hong Kong and froze $25,702.80
in defendant MAAZ AHMED SHAMSI’s bank account. However, prior to the
account being frozen, defendant MAAZ AHMED SHAMSI made a $3,500 cash
withdrawal and a $300 cash withdrawal in State College, Pennsylvania. PNC
Bank contacted defendant MAAZ AHMED SHAMSI on January 28, 2020 and
he then alleged that the wire transfer into his account on January 22, 2020
was the result of an online application he completed for a student loan that
was subsequently wired into his account. PNC advised defendant MAAZ
AHMED that Fifth Third Bank was seeking a recovery of the wire transfer and
that he should return the cash he withdrew. Defendant MAAZ AHMED
SHAMSI did not comply with PNC’s request to return the cash he had
withdrawn.
       23. On or about May 13, 2020, law enforcement interviewed the
daughter of VICTIM 15 of Coronado, California. The daughter of VICTIM 15
stated that around February 20, 2020, VICTIM 15 received a telephone call
from “Computer Support” regarding a refund for services rendered. The caller
coerced VICTIM 15 to provide remote computer access in an effort to process
the refund. A window refund window appeared and VICTIM 15 was made to
believe that he/she inadvertently entered $30,000. VICTIM 15 was instructed
to return the money via a wire transfer to Zeeshan Khan’s Wells Fargo bank
account ending 5516 14. Following the wire transfer, photographs of Zeeshan

13 Defendant MAAZ AHMED SHAMSI opened PNC bank account ending 5393
on December 30, 2019 in State College, Pennsylvania, and provided his India
passport ending in 65686 as identification.
14 Zeeshan Khan opened Wells Fargo account ending 5516 on February 10,

2020 and provided his India passport ending in 87096 as identification and an
address of 19 Wallis Ave, Floor 1, Jersey City, New Jersey 07306.

                                     12
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 16 of 21 PageID: 16



Khan showed him making multiple withdrawals from his Wells Fargo bank
account ending 5516 in New York, New York on February 29, 2020 and March
2, 2020, respectfully.

       24. On or about June 2, 2020, law enforcement interviewed VICTIM 16
of Gilroy, California. VICTIM 16 utilized the services of a tech support
company named Premium Tech Support Incorporated to assist with computer
issues. During April 2020, VICTIM 16 received an e-mail from
techpremiusuprt9@gmail.com, which indicated that the yearly subscription
was due in the amount of $499.99 and that the balance was going to be
automatically deducted from VICTIM 16’s account. VICTIM 16 contacted the
telephone number for the Cancellation Department in an effort to cancel the
subscription. VICTIM 16 was coerced to provide the Premium Tech Support
representative with remote computer access. VICTIM 16 was made to believe
that he/she received a $15,000 refund rather than the intended $499.99
refund. VICTIM 16 was instructed to return $5,000 via a wire to a Capital
One bank account ending 7194, in the name of Zeeshan Khan at 19 Wallis
Avenue, Jersey City, New Jersey 07306. VICTIM 16 was further instructed to
return to the remaining funds via Zelle and Bitcoin to names and wallet
numbers provided by the Premium Tech Support representative. It was
determined that the $15,000 refund was actually an advance from VICTIM 16’s
Wells Fargo credit card.

       25. On or about June 2, 2020, law enforcement reviewed documents
provided by AirBnB pursuant to a grand jury subpoena. The documentation
revealed that defendant MAAZ AHMED SHAMSI was registered under Guest ID
Number ending 1945. The Guest ID was created on March 25, 2020 and was
registered under a cellular telephone believed to be in the possession of
defendant MAAZ AHMED SHAMSI. The documentation further revealed that
defendant MAAZ AHMED SHAMSI had a reservation with two additional guests
at 146 Manhattan Avenue, Apartment 25, Jersey City, New Jersey. The
reservation began on May 5, 2020 and ended on June 4, 2020.

      26. On or about June 3, 2020, law enforcement conducted surveillance
outside of 146 Manhattan Avenue, Jersey City, New Jersey. The location was
observed to be a large, multi-unit, apartment building. Law enforcement
observed Zeeshan Khan exit the building and walk to the Santander Bank
located at 241 Central Avenue, Jersey City, New Jersey 07307. Zeeshan Khan
attempted to conduct a transaction at the outdoor automated teller machine
(ATM); however, Zeeshan Khan appeared to experience difficulty and entered

                                    13
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 17 of 21 PageID: 17



the branch to use the interior ATM. After completing the ATM transaction,
Zeeshan Khan was observed taking a photograph of the transaction receipt. It
is common practice for MMs, such as Zeeshan Khan, to take photographs of
receipts as proof that they made deposits into specific accounts in furtherance
of the wire scheme.

       27. On or about June 5, 2020, defendant MAAZ AHMED SHAMSI
initiated another reservation through AirBnB and was determined to be staying
at 157 Zabriskie Street, Jersey City, New Jersey. On June 16, 2020, law
enforcement conducted surveillance outside of 157 Zabriske Street, Jersey
City, New Jersey. Law enforcement observed defendant Zeeshan Khan exit the
home with another MM known to this investigation. Defendant Zeeshan Khan
and the other MM utilized the services of Lyft to travel to the Best Buy located
at 125 18th Street, Jersey City, New Jersey, where both exited the vehicle and
were observed picking up an unknown item.

       28. On or about June 25, 2020, law enforcement conducted
surveillance outside of 157 Zabriskie Street, Jersey City, New Jersey. Law
enforcement observed defendant MAAZ AHMED SHAMSI exit the building and
travel to the People’s United Bank located at 250 Park Avenue, New York, New
York. Law enforcement determined that defendant MAAZ AHMED SHAMSI
attempted to open an account at People’s United Bank by presenting his India
passport, but defendant MAAZ AHMED SHAMSI’s request was denied due to
an expired Visa. After exiting the People’s United Bank location, defendant
MAAZ AHMED SHAMSI was observed entering the Valley Bank located at 350
Park Avenue, New York, New York, followed by the Bank of America located at
345 Park Avenue, New York, New York. While at the Bank of America,
defendant MAAZ AHMED SHAMSI appeared to conduct an ATM transaction.

      29. On or about June 29, 2020, law enforcement interviewed VICTIM
17 of Stony Point, New York. During late May 2020, VICTIM 17 was contacted
by a computer company regarding the purchase of a software plan for $449.98.
On or about June 9, 2020, VICTIM 17 received a telephone call from a male
who identified himself as “Steve,” an employee of “Business Info Solutions.”
“Steve” represented that VICTIM 17 was entitled to a refund for the software
purchase. VICTIM 17 provided “Steve” with remote computer access in order
to complete the refund. VICTIM 17 was told to enter $450, but “Steve”
claimed that VICTIM 17 had entered $45,000. “Steve” opened VICTIM 17’s
Citibank account on the computer so that VICTIM 17 could see the $45,000
deposit. “Steve” claimed that he would lose his job if VICTIM 17 did not return
the funds. VICTIM 17 wanted to return the entire deposit, but “Steve”
indicated that the bank would not allow it and instructed VICTIM 17 to wire
$10,000 to the JPMorgan Chase Bank account of Zeeshan Khan. “Steve”
                                      14
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 18 of 21 PageID: 18



subsequently changed his mind and provided VICTIM 17 with alternate
instructions to send the $10,000 wire transfer to the Santander Bank account
ending 5185 for Zeeshan Khan, 19 Wallis Avenue, Jersey City, New Jersey15.
After completing the wire transfer as instructed, VICTIM 17 learned that the
refund came from another one of VICTIM 17’s accounts with Citibank. Law
enforcement reviewed Santander Bank records and confirmed that Zeeshan
Khan’s account ending 5185 received the incoming wire transfer on June 11,
2020 in the amount of $10,000.

      30. On or about June 29, 2020, law enforcement interviewed VICTIM
18 of Massapequa Park, New York. VICTIM 18 was a customer of Trend
Microsystems, a computer support company based in the Philippines. On
June 5, 2020, VICTIM 18 received an e-mail from AV Trend Micro Solutions
LLC, info@trndmicrosolutions.xyz, and believed the e-mail to have originated
from Trend Microsystems. The e-mail purported to be a Security Activation
Invoice for Prime Titanium Maximum Security for a term of five years for three
devices. The cost for the service was $392.95. The e-mail further indicated
that VICTIM 18’s credit card would be charged unless VICTIM 18 contacted the
cancelation department. VICTIM 18 called the provided telephone number
and requested cancelation of the service and a refund. VICTIM 18 was
transferred to another department and told that a full refund would be
provided and malware would be removed from VICTIM 18’s computer. A
Chase Deposit form appeared on VICTIM 18’s computer and VICTIM 18 was
instructed to enter $500 for the refund. After entering $500 the representative
claimed that VICTIM 18 had entered $50,000 and the money was refunded to
VICTIM 18’s account at Capital One Bank. The representative alleged that he
was going to lose his job and requested that VICTIM 18 return the overpaid
funds via a wire transfer. VICTIM 18 was provided with wire instructions that
the representative printed out on VICTIM 18’s computer. Law enforcement
obtained copies of the wire instructions from the Nassau County Police
Department and confirmed that VICTIM 18 was instructed to send a wire
transfer in the amount of $49,400 to the Santander Bank account ending
5185, for Zeeshan Khan, 19 Wallis Avenue, 07306. After sending the wire
transfer, VICTIM 18 realized that the refund was actually an internal transfer
from VICTIM 18’s money market account. Law enforcement reviewed
Santander Bank records and confirmed that Zeeshan Khan’s account ending
5185 received the incoming wire transfer on June 8, 2020 in the amount of
$49,400.


15 Zeeshan Khan opened Santander Bank account ending 5185 on May 20,
2020 and provided his India passport ending in 87096 and US Visa as
identification.

                                      15
 Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 19 of 21 PageID: 19



       31. On or about June 30, 2020, law enforcement interviewed VICTIM
19 of Palmerton, Pennsylvania. VICTIM 19 ordered a new computer via
cellular telephone during April 2020. A few weeks after placing the order,
VICTIM 19 was contacted and notified that the company was going out of
business and VICTIM 19 was entitled to a $300 refund for his computer
purchase. The caller gained remote access to VICTIM 19’s computer and
instructed VICTIM 19 to enter the $300 refund amount. The amount changed
to $30,000 and VICTIM 19 overheard the caller speaking with his supervisor
stating that he was going to be fired. The caller directed VICTIM 19 to wire
transfer $29,600 to the Santander Bank account of defendant MAAZ AHMED
SHAMSI. VICTIM 19 traveled to the local First Northern Bank branch and
called the bank from the parking lot to initiate the wire transfer. VICTIM 19
had never before sent a wire transfer and due to the COVID-19 Quarantine,
VICTIM 19 was unable to enter the bank. A bank representative met with
VICTIM 19 in the parking lot and completed the necessary paperwork to
initiate the wire transfer. Law enforcement obtained copies of the wire
instructions from the Palmerton Police Department and confirmed that VICTIM
19 was instructed to send a wire transfer in the amount of $29,600 to the
Santander Bank account ending 0321 16 for defendant MAAZ AHMED SHAMSI,
44 Logan Avenue, Jersey City, New Jersey 07306. After the wire transfer was
completed, it was determined that the refund was an internal transfer between
VICTIM 19’s own accounts with First Northern Bank. Law enforcement
reviewed Santander Bank records and confirmed defendant MAAZ AHMED
SHAMSI’s account ending 0321 received the incoming wire transfer on May 1,
2020 in the amount of $29,600. Following the incoming wire on May 1, 2020,
defendant MAAZ AHMED SHAMSI made approximately eleven cash
withdrawals at various locations in Jersey City, New Jersey on May 1, 2020
and May 4, 2020.

      32. As detailed above, between on or about January 22, 2020 to in or
about June 11, 2020, defendant MAAZ AHMED SHAMSI and Zeeshan Khan
received or attempted to receive more than $618,000 in furtherance of the wire
fraud conspiracy. The transactions detailed above are more generally
summarized as follows:

       VICTIM       DATE          WIRE AMT       MONEY           RECEIVING
                                                 MULE            BANK
       VICTIM 1     01-22-2020 $18,500           MAAZ            TRUIST
                                                 AHMED           FINANCIAL
                                                 SHAMSI

16Defendant MAAZ AHMED SHAMSI opened Santander Bank account ending
0321 on February 11, 2020 and provided his India passport ending in 65686
and his US Visa as identification.
                                    16
Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 20 of 21 PageID: 20



     VICTIM 2     01-28-2020 $19,500          MAAZ           TRUIST
                                              AHMED          FINANCIAL
                                              SHAMSI
     VICTIM 3     01-28-2020 $58,540          MAAZ           CITIZENS
                                              AHMED          BANK
                                              SHAMSI
     VICTIM 4     01-30-2020 $29,655          MAAZ           M&T BANK
                                              AHMED
                                              SHAMSI
     VICTIM 5     02-28-2020 $39,000          Zeeshan        TD BANK
                                              Khan
     VICTIM 6     03-02-2020 $49,447.23       Zeeshan        TD BANK
                                              Khan
     VICTIM 7     03-06-2020 $28,500          MAAZ           CITIBANK
                                              AHMED
                                              SHAMSI
     VICTIM 8     02-28-2020 $49,500          MAAZ           CAPITAL
                                              AHMED          ONE BANK
                                              SHAMSI
     VICTIM 8     03-03-2020 $49,500          MAAZ           CAPITAL
                                              AHMED          ONE BANK
                                              SHAMSI
     VICTIM 9     04-14-2020 $9,500           MAAZ           WELLS
                                              AHMED          FARGO
                                              SHAMSI         BANK
     VICTIM 10    01-23-2020 $30,000          Zeeshan        BB&T BANK
                                              Khan
     VICTIM 11    04-14-2020 $14,100          Zeeshan        CAPITAL
                                              Khan           ONE BANK
     VICTIM 12    01-27-2020 $49,499          Zeeshan        PNC BANK
                                              Khan
     VICTIM 13    04-16-2020 $19,300          Zeeshan        CAPITAL
                                              Khan           ONE BANK
     VICTIM 14    01-22-2020 $29,459          MAAZ           PNC BANK
                                              AHMED
                                              SHAMSI
     VICTIM 15    2-28-2020    $30,000        Zeeshan        WELLS
                                              Khan           FARGO
                                                             BANK
     VICTIM 16    4-21-2020    $5,000         Zeeshan        CAPITAL
                                              Khan           ONE BANK
     VICTIM 17    06-11-2020 $10,000          Zeeshan        SANTANDER
                                              Khan           BANK
                                   17
Case 1:20-mj-05663-KMW Document 1 Filed 07/22/20 Page 21 of 21 PageID: 21



     VICTIM 18    06-08-2020 $49,400          Zeeshan        SANTANDER
                                              Khan           BANK
     VICTIM 19    05-01-2020 $29,600          MAAZ           SANTANDER
                                              AHMED          BANK
                                              SHAMSI
                  TOTAL        $618,000.23




                                   18
